Citation Nr: 0930716	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-28 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to burial benefits, on a service-connected or 
nonservice-connected basis.  

3.  Entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to November 
1951.  The Veteran died in June 2006, and the Veteran's widow 
is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which in pertinent part, 
denied service connection for cause of the Veteran's death, 
service-connected burial benefits, nonservice-connected 
burial benefits, and nonservice-connected death pension 
benefits.  

By way of procedural background, the appellant filed formal 
applications for burial benefits and dependency and indemnity 
compensation (DIC) benefits in September 2006.  As noted in 
the March 2007 rating decision, the RO denied service 
connection for cause of the Veteran's death, along with 
service connection for a heart condition, hearing loss, 
memory condition, and nervous shaking and irritability, for 
the purpose of accrued benefits.  Additionally, in March 2007 
letters, the RO denied entitlement to service-connected 
burial benefits, nonservice-connected burial benefits, and 
nonservice-connected death pension benefits.  The appellant 
submitted a notice of disagreement (NOD) in March 2007 
requesting a "deferment" for the claims of service 
connection for cause of the Veteran's death and burial 
expenses until her claim for nonservice-connected death 
pension benefits was decided by the RO.  Thereafter, the RO 
issued a statement of the case (SOC) in June 2007 for the 
claims of service connection for the cause of the Veteran's 
death, service-connected burial benefits, and nonservice-
connected burial benefits.  She reiterated in a second letter 
dated June 2007 that she would like the issues of service 
connection for cause of the Veteran's death and nonservice-
connected burial benefits to be deferred until a formal 
determination could be made regarding her claim for 
nonservice-connected death pension benefits.  The RO 
considered the letter as a NOD with regards to entitlement to 
nonservice-connected death pension benefits and a withdrawal 
for the issues of service connection for cause of the 
Veteran's death, nonservice-connected burial benefits, and 
service-connected burial benefits.  

Thereafter, due to issues surrounding the appellant's status 
as the Veteran's spouse, the RO issued a SOC in September 
2007 indicating that she was not recognized as the Veteran's 
spouse for the purpose of receiving VA death benefits.  A VA 
Form 9, Appeal to Board of Veterans' Appeals, was submitted 
in September 2007.  In a December 2008 deferred rating 
decision, the RO determined that the appellant's marriage to 
the Veteran was deemed valid, and she was recognized as the 
Veteran's surviving spouse.  

On its face, prior to the deferred rating decision, the only 
issue on appeal is whether the appellant may be recognized as 
the surviving spouse.  However, the RO determined in December 
2008 that the appellant was indeed the Veteran's spouse.  
Although the appellant never received notification of this 
determination, there remain additional issues on appeal.  As 
previously mentioned, the appellant submitted a March 2007 
NOD for the claims of service connection for cause of the 
Veteran's death, nonservice-connected burial benefits, 
service-connected burial benefits and nonservice-connected 
death pension benefits.  The June 2007 SOC denied the claims 
of service connection for cause of the Veteran's death, 
nonservice-connected burial benefits, and service-connected 
burial benefits, but no SOC was issued for the claim of 
entitlement to nonservice-connected death pension benefits.  
The RO determined that her subsequent June 2007 statement 
requesting a deferment was actually a request to withdraw the 
claims of service connection for cause of the Veteran's 
death, nonservice-connected burial benefits, and service-
connected burial benefits.  The Board disagrees.  The 
appellant's use of the word deferment does not constitute a 
written withdrawal of the substantive appeal with regard to 
the issues stated above.  Furthermore, on her September 2007 
VA Form 9, she indicated that she wished to appeal "ALL" of 
the issues listed on the SOC and any supplemental statement 
of the cases (SSOCs) the RO sent to her.  Given the 
foregoing, the Board finds that the issues on appeal are as 
listed on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for cause of the 
Veteran's death, service-connected burial benefits, 
nonservice-connected burial benefits, and nonservice-
connected death pension benefits.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand is required in order to fulfill its statutory duty 
to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Review of the record indicates that the Veteran may have 
received benefits from the Social Security Administration 
(SSA) prior to his death.  Prior to his death, the Veteran 
submitted a copy of a 2002 Form SSA-1099 - Social Security 
Benefit Statement.  Furthermore, at an October 2005 Decision 
Review Officer (DRO) hearing, the Veteran testified that the 
SSA had his medical records, and they "retired [him] 
early."  Thereafter, in email communications between a 
Veterans Benefits Administration (VBA) employee and a SSA 
claims examiner in February 2006, it was determined that the 
Veteran filed a claim with SSA on September 15, 1988.  He was 
found disabled due to chronic obstructive pulmonary disease 
with an onset of July 7, 1988.  It was noted that his SSA 
file was in storage, and if VA needed the medical records, a 
request should be submitted.  However, no request was 
formally submitted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the Veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  Id.  The Board finds that an attempt 
should be made to obtain those records, as they are relevant 
to the issue on appeal.  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

In regards to the claim for nonservice-connected death 
pension benefits, the RO denied the claim in a March 2007 
letter.  The appellant submitted a timely NOD in March 2007 
and June 2007.  A SOC was issued in June 2007, but the RO 
failed to address the claim.  Consequently, the Board must 
remand this issue for the RO to issue a SOC and to give the 
appellant an opportunity to perfect an appeal of such issue 
by submitting a timely substantive appeal.  Manlicon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (2008), must be fully met.  

2.  Obtain from the Social Security 
Administration a copy of its decision(s) 
awarding the Veteran disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, follow the 
current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  If the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.  

3.  Issue a SOC to the appellant and her 
representative, addressing the issue of 
entitlement to nonservice-connected death 
pension benefits.  The appellant and her 
representative must be advised of the 
time limit in which she may file a 
Substantive Appeal.  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

4.  After conducting any additional 
development, readjudicate the claims 
currently on appeal.  If the benefits 
sought on appeal are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
time period within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



